DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
02.	The information disclosure statement (IDS) filed on 02/08/2021 has been considered by the examiner and made of record in the application file.

Priority
03.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
04.	The drawings were received on 02/08/2021.  These drawings are accepted.

Title
05.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 103
06.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

07.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


08.	Claims 1 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Delamare et al. (US PGPub 2021/0216590), hereinafter “Delamare”, in view of Haglin et al. (US PGPub 2019/0325077), hereinafter “Haglin”.
	Consider claim 1, Delamare discloses a non-transitory computer-readable storage medium storing a computer program that causes a computer to perform a process comprising:
	receiving a search query for graph data representing a graph including nodes and edges connecting the nodes (paragraphs [0028], [0032], a query is received that searches a graph that includes nodes and vertices), the nodes being associated with values of properties (paragraph [0032], the vertices, or nodes, of the graph represent values for properties), the search query specifying a search criterion for searching the nodes by using a value of a property (paragraphs [0029] – [0031], the query searches based on the nodes and the values associated with the properties of the nodes);
	determining whether a value of a first property associated with a first node of the nodes matches the search criterion (paragraphs [0030], [0039], a determination is made as to whether or not the values of the properties of the node match the query);
	predicting whether a value of a second property associated with a second node of the nodes matches the search criterion, in accordance with a result of the determining (paragraphs [0039], [0065], values for properties of different nodes are determined to either match the query or not);
	generating a search result for the search query in accordance with the result of the determining and a result of the predicting (paragraphs [0036], [0048], [0061], a result for the query is determined based on the matching of the query with the values stored at the nodes of the graph).
	Although Delamare teaches that values are determined for the different nodes of the graph data, Delamare does not specifically teach that a constraint rule is used to make this determination.
	In the same field of endeavor, Haglin discloses a medium comprising:
	a constraint rule between the first node and the second node (paragraphs [0025], [0032], [0048], constraints between nodes are determined and used to determine the values of properties associated with nodes, which can be used in determining that a search matches the values of the nodes in the graph).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the usage of constraints for determining that values of nodes taught by Haglin into the querying of graph data to determine matching node values for the purpose of utilizing constraints of a graph taught by Haglin to optimize query performance by determining which nodes should be searched by a query based on which nodes are capable of containing the values that are being search for in the graph.
	Consider claim 2, and as applied to claim 1 above, Haglin discloses a medium comprising:
	the second property is identical to the first property (paragraphs [0003], each vertex/node of the graph contains the same property);
	the constraint rule defines that the value of the second property associated with the second node is restricted to be less than or equal to the value of the first property associated with the first node (paragraphs [0029], [0047], the constraint of the graph defines that the property of a different node is less than the successor node);
	the predicting includes predicting that the value of the second property associated with the second node matches the search criterion when the search criterion specifying that a value of the first property is less than or equal to a threshold and the result of the determining indicates that the value of the first property associated with the first node watches the search criterion (paragraphs [0047], [0048], a determination is made that the value of a particular node matches a query based on constraints that are used to determine how the values of the nodes in the graph are ordered).
	Consider claim 3, and as applied to claim 1 above, Delamare discloses a medium comprising:
	the predicting is executed without determining whether the value of the second property associated with the second node matches the search criterion (paragraphs [0039], [0065], values for properties of different nodes are can be determined to be not relevant or matching to the query based on the values associated with other nodes of the graph).
	Consider claim 4, and as applied to claim 1 above, Delamare discloses a medium comprising:
	the search criterion includes a criterion for a value of the second property and a criterion for a value of a third property that is not involved in the constraint rule (paragraphs [0037] – [0039], queries can be pruned based on the values of nodes that are determined based on the query processing);
	the predicting is executed without determining or predicting whether a value of the third property associated with the second node matches the search criterion when the result of the predicting indicates that the value of the second property associated with the second mode does not match the search criterion (paragraphs [0050] – [0052], nodes of the graph can be pruned for query processing when it is determined that a previous node does not match the query conditions, such that later nodes will then not match the query conditions).
	Consider claim 5, and as applied to claim 1 above, Haglin discloses a medium comprising:
	the search criterion includes a plurality of criterion items including a first criterion item using a value of a property involved in the constraint rule and a second criterion item using a value of a property that is not involved in the constraint rule (paragraph [0026], the query can contain multiple criteria, such that some of the criteria will be subject to the constraints of the graph whilst other will not, which is based on the parameters of the query and the graph);
	the process further includes sorting the plurality of criterion items so that a determination based on the first criterion item is made prior to a determination based on the second criterion item (paragraphs [0025], [0026], multiple constraints are used in the graph, such that multiple different parts of the query are used when searching the different nodes in the graph).
	Consider claim 6, and as applied to claim 1 above, Delamare discloses a medium comprising:
	the process further includes another predicting whether a value of the second property associated with a third node of the nodes matches the search criterion when the result of the predicting indicates that the value of the second property associated with the second nodes matches the search criterion, the third nodes being connected to the second node via one or more edges not more than a threshold (paragraphs [0037] – [0039], [0050] – [0052], the nodes of the graph are determined to match the query conditions, such that if one node in the graph matches the query conditions, it can be determined that other additional nodes also match the search conditions).
	Claims 7 – 12 recite the same embodiments as claims 1 – 6 and are rejected under the same rationale as provided above.  The only difference is that claims 7 – 12 recite a method, whereas claims 1 – 6 recite a non-transitory computer-readable storage medium.  Since the claims are otherwise reciting the exact same claim limitations, the same analysis and rejections are applied herein.
	Claims 13 – 18 recite the same embodiments as claims 1 – 6 and are rejected under the same rationale as provided above.  The only difference is that claims 13 – 18 recite a search apparatus, whereas claims 1 – 6 recite a non-transitory computer-readable storage medium.  Since the claims are otherwise reciting the exact same claim limitations, the same analysis and rejections are applied herein.

Relevant Prior Art Directed to State of Art
09.	Badran et al. (US PGPub 2017/0220455) recite a similar embodiment in that graph containing constraints is constructed and used in order determine values of the graph.  The graph is traversed based on the values stored in the nodes of the graph in order to determine dependencies and the values of other nodes in the graph.

Conclusion
10.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

September 09, 2022